 


114 HR 4115 IH: Locality-based Social Security Benefits Act of 2015
U.S. House of Representatives
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 4115 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2015 
Ms. Meng introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To adjust the amount of monthly old-age, survivors, and disability insurance payments under title II of the Social Security Act based on locality-based comparability payment rates. 
 
 
1.Short titleThis Act may be cited as the Locality-based Social Security Benefits Act of 2015. 2.Social Security benefit amounts adjusted to reflect locality-based comparability payment rates Notwithstanding title II of the Social Security Act, the Commissioner of Social Security shall increase the monthly benefit amount to which each individual is otherwise entitled under such title by the percentage determined by the President under sections 5304 and 5304a of title 5, United States Code, for the locality pay area (as established in section 531.603 of title 5, Code of Federal Regulations) in which the individual resides at the time of such increase. 
 
